 1

 2

 3

 4
                            UNITED STATES DISTRICT COURT
 5                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 6
     JOEL WHITE,                                     CASE NO. C19-5302 BHS
 7
                             Plaintiff,              ORDER ADOPTING REPORT
 8          v.                                       AND RECOMMENDATION

 9   RON HAYNES,

10                           Defendant.

11

12          This matter comes before the Court on the Report and Recommendation (“R&R”)

13   of the Honorable David W. Christel, United States Magistrate Judge. Dkt. 8. The Court

14   having considered the R&R and the remaining record, and no objections having been

15   filed, does hereby find and order as follows:

16          (1)    The R&R is ADOPTED; and

17          (2)    Plaintiff’s complaint is DISMISSED without prejudice pursuant to Fed. R.

18                 Civ. P. 41(a)(1) and all pending motions are DENIED.

19          Dated this 23rd day of July, 2019.

20

21

22
                                                     A
                                                     BENJAMIN H. SETTLE
                                                     United States District Judge


     ORDER - 1
